 

|
i
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

  

UNITED STATES OF AMERICA, leou ne

 

 

Case No. 19-cr-4\3 AE
Plaintiff,
vs.
, JUDGMENT OF DISMISSAL
Paolette Ledesma ,
Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

granted the motion of the Government for dismissal of this case, without prejudice; or
[1 the Court has dismissed the case for unnecessary delay; or

C] the Court has granted the motion of the Government for dismissal, without prejudice; or
O the Court has granted the motion of the defendant for a judgment of acquittal; or

[1 ajury has been waived, and the Court has found the defendant not guilty; or

[] the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

 

8:1324(a)(2)(B){ii) - Bringing in Aliens for Financial Gain

 

 

Dated: (of 20/9

 

United States District Judge
